Citation Nr: 1429255	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  08-28 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disorder (GERD) and Barrett's Esophagus.

2. Entitlement to service connection for a respiratory disability (previously claimed as throat disability), other than sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 to July 1960.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas.

The Veteran testified before the undersigned at a Board hearing held via videoconference in April 2011; the transcript of the hearing is of record.

In December 2011, this matter was remanded by the Board for further development.

The Board notes that in August 2012, the Appeals Management Center (AMC) granted service connection for obstructive sleep apnea (claimed as a breathing disorder) with an evaluation of 50 percent.  

As reflected on the cover page, the Board has recharacterized the issue that was formerly listed as "entitlement to service connection for a throat disability" to entitlement to service connection for a respiratory disability (previously claimed as throat disability), other than sleep apnea.  This is because after careful consideration of the Veteran's contentions regarding his previously claimed throat disability, the Board finds that the arguments seem to suggest that the Veteran has a lung and/or throat disorder that is intertwined, or rather, part of a similar condition stemming from the same incident in service.  In this regard, for his throat claim, the Veteran has presented evidence, such as the positive opinions from Dr. T.R. linking a chronic lung disorder to exposure to harmful chemicals in service.  As such, the Board must construe such claims broadly.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  

A review of the Virtual VA paperless claims processing system reveals documents that are pertinent to the present appeal.  There are no uploaded documents in the Veterans Benefits Management System (VBMS) at this time.

The issues of service connection for a respiratory disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A gastrointestinal disorder, to include GERD and Barrett's Esophagus, was not affirmatively shown to have been present coincident with service and is unrelated to an injury, disease, or event in service.


CONCLUSION OF LAW

A gastrointestinal disorder, to include GERD and Barrett's Esophagus, was not incurred in service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The notice letter must notify the Veteran of what information and evidence must be submitted to substantiate his claim, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He must be told to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of his claim to the RO.  The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided a VCAA-compliant letter to the Veteran in August 2005 prior to the initial adjudication of his claim in November 2005.  Then, the Veteran was provided a VCAA/Dingess-compliant notice letter in April 2006 prior to the readjudication of his claim by way of the July 2006 rating decision currently on appeal.  Thus, the duty to notify has been fulfilled by VA.  

As for the duty to assist, VA obtained all available service treatment records, service personnel records, and all pertinent treatment records.  This matter was remanded by the Board for further development in December 2011, to include updating the medical evidence on file and obtaining a VA examination and medical opinion pertaining to his claim.  The RO substantially complied with the Board's remand instructions by attempting to retrieve any updated medical records and scheduling the Veteran for a VA examination in January 2012 to assess the current nature and etiology of his gastrointestinal disorder.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The January 2012 VA examiner reviewed the claims folder, to include all relevant evidence pertaining to the claim, performed a complete medical examination, considered the Veteran's history, and provided an adequate etiological opinion based upon the facts of the Veteran's case and her relevant medical knowledge.  

As for the request for inpatient hospital records dated 1959 from the U.S. Army Hospital in Wurzburg, Germany, the Board notes that VA conducted a search and documented its efforts to retrieve such documents by way of a formal finding memorandum in February 2012.  A 10-day letter was sent to the Veteran, allowing him an opportunity to furnish the documents himself, and no response was received to date.

During the Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Pertinent Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  The Veteran does not have a gastrointestinal disability that is listed under 38 C.F.R. § 3.309(a).  The record reflects that he does not have a gastric or duodenal, or peptic, ulcer that he claims to have had since service.  Thus, service connection under 38 C.F.R. § 3.303(b) is not for application.  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran avers that his gastrointestinal disability, to include GERD and Barrett's Esophagus, is related to service.  Specifically, he asserts that such disability is a result of inhalation of smoke and additional toxic fumes during a 1959 tank fire in service, where he was continuously exposed to such fumes for at least 15 minutes.  He has indicated that since the 1959 incident in service, he has experienced stomach problems (e.g., indigestion, belching), but that he did not seek treatment immediately after separation from service.

The record reflects both a diagnosis of GERD and Barrett's Esophagus.  See January 2012 VA Examination.  As for in-service occurrence, the Board notes that the service treatment records show no complaints of, treatments for, or diagnoses of GERD, Barrett's Esophagus, or gastrointestinal problems in service.  In fact, upon separation examination in June 1960, the Veteran's abdomen and viscera were found to be normal upon examination.  He also did not indicate any stomach troubles or gastrointestinal problems on his Report of Medical History upon separation from service.  The record shows that the Veteran was first diagnosed with GERD post service as early as 1992, and in 2000, the Veteran was treated for Barrett's Esophagus.

As the outcome turns on the existence of a nexus, the Board has carefully considered the evidence of record, to include the Veteran's statements and testimony as to a link between his gastrointestinal disability and service.  Although the Veteran is competent to describe symptoms, here, the determinative question involves a question of causation, that is, evidence of an association or link between symptoms and a claimed disability, and competent evidence of such link is required to substantiate the claim.  In this regard, the Veteran does not possess the requisite medical knowledge nor does he have medical training suitable to provide a medical etiological opinion as to the cause of his gastrointestinal disability.  As the Board does not find the Veteran to be competent to address medical causation for his claim of service connection for a gastrointestinal disability, to include GERD and Barrett's Esophagus, the determination of whether the Veteran's statements as to causation are credible is not reached.  There is no competent medical opinion from a medical professional which asserts a relationship between the Veteran's gastrointestinal disability and service.  Accordingly, the lay evidence of record has no probative value with respect to identifying causation.  Jandreau, 492 F.3d at 1376-77.  

The Veteran has also presented buddy statements which describe the occurrence of the 1959 tank fire and the fact that the Veteran was trapped inside of the tank, inhaling smoke and fumes from the fire and harmful chemicals from the fire extinguisher that was utilized to put out the fire.  Buddy D.K. indicated that the Veteran complained of having stomach problems during service and at discharge.  Buddy G.C. similarly discussed the Veteran's exposure to the aftermath of the fire and indicated that the aviation "carbon tet" fire extinguisher is "highly toxic and breathing fumes can result in damage to the liver, lungs and other internal organs."  

Buddy G.C.'s general statement regarding the dangers of carbon tet and the fact that exposure to such can result in damage to internal organs does not provide for a sufficient nexus opinion.  Regardless, the record does not reflect, nor does G.C. claim to have any medical background or expertise which would make him competent to provide a link between the Veteran's specific gastrointestinal disability and exposure to carbon tet.  

To the extent that the buddy statements and the Veteran claim continuity of stomach problems since the 1959 incident, the Board notes that any statements as to continuity of symptomatology as to stomach problems since service are not credible as they are contradicted by the evidence of record (service treatment records and post service treatment records) which, as explained above, clearly documents that the Veteran has had no complaints of stomach problems at the time of separation from service, until the 1990s (approximately over 30 years after separation from service) where the record first reveals reflux problems.  

The only probative evidence of record as to causation is the medical opinion of the January 2012 examiner which was predicated upon a review of the Veteran's personal and medical history, relevant testing, and supported by known medical principles as applied to this Veteran's case.  She considered the Veteran's medical history, statements as to continuity of symptomatology, and provided a negative nexus opinion based upon her knowledge of medical principles as applied to the specific facts of the Veteran's case.  Her opinion also clarified the nature of the Veteran's gastrointestinal disabilities, which included GERD and a history of Barrett's Esophagus.  In rendering a negative nexus opinion, she based her rationale on the following.  She indicated that the most common cause of reflux has to do with the lower esophageal sphincter tone and is often associated with a hiatal hernia which the Veteran has.  Barrett's Esophagus is usually secondary to longstanding and severe reflex disease.  She rested her medical knowledge on the fact that she was unable to find no medical literature that supported a single episode of smoke inhalation as a cause of reflux or Barrett's Esophagus.  She addressed the fact that carbon tetrachloride exposure is associated with liver diseases, kidney disease, and "CNS" disease (not a gastrointestinal disease).  

Thus, the Board concludes that there is no competent or credible evidence that the Veteran's gastrointestinal disability, to include GERD and Barrett's Esophagus, is etiologically related to service.  See Holton, 557 F.3d at 1366.  

It is the Veteran's general evidentiary burden to establish all elements of the claim, including the nexus requirement.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 182, 1287 (Fed. Cir. 2009).  As there is no competent evidence favorable to the claim of service connection for a gastrointestinal disability, the preponderance of the evidence is against the claim and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a gastrointestinal disability, to include GERD and Barrett's Esophagus, is denied.


REMAND

Although the Board regrets additional delay, a remand for a clarifying medical opinion is necessary with respect to the claim of service connection for a respiratory disability (previously claimed as throat disability), other than sleep apnea.  Although a VA examination and medical opinion was provided in January 2012 pertaining to this issue, the Board notes that the examiner rendered a negative nexus opinion which did not fully explain any relationship to the Veteran's noted in-service complaints of sore throat or his in-service diagnosis of tonsillitis.  It is also unclear as to whether the Veteran's claimed throat disability is actually in connection with his diagnosed chronic lung disease or if there is another unrelated throat disability to which he is referring.  The VA examiner should resolve any ambiguity as to his respiratory/throat disorder.

At this juncture, records development has been completed pursuant to the prior Board remand.  CAPRI records are uploaded on Virtual VA.  The Veteran has not indicated that there are additional relevant records to obtain.  See April 2014 Appellate Brief.

Accordingly, the case is REMANDED for the following action:

1. Arrange to obtain a clarifying medical opinion from the January 2012 VA medical examiner, or another appropriate examiner for the purposes of obtaining an etiological opinion as to the relationship between a respiratory disorder (other than sleep apnea) and service.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including exposure to harmful fumes/chemicals and observable symptomatology.  Thus, for the purposes of this examination/opinion, accept as fact the Veteran's statements as to his exposure to harmful fumes and chemicals in service in connection with the 1959 tank fire incident.  Also, consider the Veteran's in-service complaints and treatment of sore throat and his in-service diagnosis of tonsillitis.

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should answer the following questions:

*Does the Veteran have a separate throat disability that is unique and separate from his diagnosed chronic lung disease?

*Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current respiratory disorder(s) is otherwise related to his military service, including exposure to harmful fumes and chemicals?

*Is it at least as likely as not that the in-service symptomatology and diagnoses (e.g., sore throat, tonsillitis) manifest into a chronic respiratory disorder or were they acute, transitory, and/or resolved?

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

In so doing, the examiner should discuss medically known or theoretical causes of the Veteran's respiratory disorder and describe how such disorder which results from exposure to the types of chemicals alleged by the Veteran generally presents or develops in most cases, as distinguished from how such disorder develops from other causes, in determining the likelihood that the Veteran's respiratory disorder was caused by exposure to fumes and chemicals in service (as opposed to some other cause).

The examiner should also consider and discuss the letters from Dr. T.R. dated January 2012 and June 2011 which indicate a positive relationship between the smoke inhalation from the 1959 tank fire incident and chronic lung disease.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

2. Thereafter, readjudicate the issue remaining on appeal, considering any new evidence obtained from development.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case must then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


